DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 12/22/2021 has been entered. Claim(s) 1-21 is/are pending in the application. 
Applicant's election with traverse of Claims 1-7 in the reply filed on 08/20/2021 is acknowledged.  
Claims 8-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 08/20/2021.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Otsuka et al. (US6054192) in view of Jensen et al. (US5567554)). 
Regarding Claims 1-4, Otsuka teaches a system comprising a spreader (depositing apparatus 5) to form a layer of metal particulate on a substrate; a mask applicator (17) to apply a mask to apportion of the layer of metal particulate; and a pulsed irradiation light source (oscillating laser beam, abstract) to fuse a portion of the layer of metal particulate not covered by the mask (Col. 2, Lines 19-65). (Claim 1) (Figure 1)
Regarding the limitation of the polymer substrate having a thermal conductivity of less than 0.5 W/(m-k), Otsuka is silent regarding the composition or thermal properties of the substrate used. However, Jensen teaches a substrate for use in a photomask made of PETG or polyethylene terephthalate glycol, that will not break down due to radiation before a reasonable number of parts are made, and is chosen for its thermoformability, degree of transparency, dimensional 
Regarding Claim 4, PETG with a thermal conductivity of about 0.045-0.072 W/m-K is considered to overlap with the claimed range of 0.05 or less. In the case where a claimed overlaps with a range taught by the prior art, a prima facie case of obviousness exists. (See MPEP 2144.05(I)). 
Regarding Claim 5, Otsuka does not teach the difference of thermal conductivity of the metal film compared to the polymer substrate, however, since Otsuka in view of Jensen teaches a PETG insulating substrate with a remarkably low thermal conductivity of 0.045-0.072 W/mK, one of ordinary skill in the art would expect the metal film of Otsuka which is conductive, to have a thermal conductivity higher than that of the insulating polymer. 
Regarding Claim 16, the mask of Otsuka is consider dot reduce absorption of heat from the light source by portions of the layer of metal particulate covered by the mask as the mask clearly blocks light source radiation on parts of the powder that are covered. 

Claims 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Otsuka et al. (US6054192) in view of Jensen et al. (US5567554)) as applied to claim 1 above, in further view of view of Shrader et al. (US7955783B2). 
Regarding Claim 6, Otsuka teaches the mask may be deposited by printing a beam interrupting film, but does not teach an ink jet is used. However, Shrader teaches a method for masking regions of a photoresist in a soldermask for printed circuit board, and teaches ink jet printer may be used to deposit opaque (beam interrupting) droplets in the liquid phase in specific patterns (Col. 3, Lines 26-32). Therefore, one of ordinary skill in the art would have been motivated to use an ink jet nozzle specifically to deposit the mask of Otsuka for the purpose of depositing a controlled beam interrupting mask in a specific pattern.


Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Otsuka et al., in view of Jensen et al. as applied to Claim 1 above, in further view of Baum et al. (EP0180101A2). 
Regarding Claim 7, Otsuka in view of Jensen teaches a polymer is used as the substrate. However, does not teach the substrate is a composite. However, Baum teaches a method of forming composite where a substrate is coated with PVA polymer with Pd addition, for which a metal layer is applied, before applying puled radiation (Claim 16), where the Pd improves the plating rate of the polymer (Page 15, Lines 1-4). Therefore, one of ordinary skill in the art would have modified the polymer substrate of Otsuka with a metal constituent to form . 

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Otsuka et al., in view of Jensen et al. as applied to Claim 16 above, in further view of Nistler et al. (US6410191B1). 
Regarding Claim 7, Otsuka does not teach the mask comprises titanium oxide, however, Nistler teaches a photomask can comprise an opaque layer (abstract) where titanium oxide can be used as an opaque material (Col. 4, Lines 26-33) and where the opaque layer can be shaped into a pattern to expose the unpatterned portion to radiation (Col. 3, Lines 5-15). Therefore one of ordinary skill in the art would have been motivated to use a photomask comprised of an opaque material such as titanium oxide or titanium dioxide for the purpose of irradiating as unmasked portion of the material of Otsuka in a desired pattern. 

Claims 18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Otsuka et al., in view of Jensen et al. as applied to Claim 16 above, in further view of Liu et al. (US9026957B2). 
Regarding Claims 18 and 20, Otsuka does not teach the mask is non-uniform, however, Liu et al. teaches a method of forming a photomask with a gradated pattern (abstract) where different thickness of coating to selectively vary the radiation intensity in across the layer of photosensitive material (Col. 3, Lines 1-.

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Otsuka et al., in view of Jensen et al. as applied to Claim 1 above, in further view of Bencher et al. (US8357618B2). 
Regarding Claim 19, Otsuka does not teach the mask is temporary which sublimates under pulsed irradiation, however, Bencher teaches a method of patterning a film comprising forming a photo-resist/mask layers and later using sublimation to remove the template/temporary mask by sublimation (Claim 6).  Therefore, one of ordinary skill in the art would have been motivated to remove the deposited mask layer of Otsuka with sublimation for the purpose of removing the mask of Otsuka used in each layer without the need to re-use a mask or in serving to remove a mask that been deposited. 


Response to Arguments
Applicant’s arguments with respect to claim(s) 1-7 have been considered but are moot because the new ground of rejection does not rely on any combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICARDO D MORALES whose telephone number is (571)272-6691. The examiner can normally be reached Monday-Thursday 9 am- 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally Merkling can be reached on 5712726297. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/RICARDO D MORALES/Examiner, Art Unit 1738                                                                                                                                                                                                        
/ANTHONY J ZIMMER/Primary Examiner, Art Unit 1736